Exhibit 10.1

Underwriting Management Agreement

This Underwriting Management Agreement is entered into by and between Rockhill
Insurance Company, an Arizona corporation; Plaza Insurance Company, a Missouri
corporation; American Compensation Insurance Company, a Minnesota corporation;
Bloomington Compensation Insurance Company, a Minnesota corporation; State
Automobile Mutual Insurance Company, an Ohio corporation, State Auto Property &
Casualty Insurance Company, an Iowa corporation, Meridian Security Insurance
Company, an Indiana corporation, Milbank Insurance Company, a South Dakota
corporation, and Farmers Casualty Insurance Company, an Iowa corporation
(hereinafter referred to individually or collectively as “Insurers”), and Risk
Evaluation and Design, LLC (hereafter designated as “Underwriting Manager”), a
Missouri limited liability company.

WHEREAS, Insurers desire to delegate authority to perform certain underwriting
and marketing functions to Underwriting Manager associated with insurance
coverages for certain alternative risk and program business.

In consideration of the mutual covenants and agreements contained in this
Agreement, the parties hereto agree as follows:

This Agreement shall become effective on the 20th day of November 2009.

 

  1. Engagement as Underwriting Manager

Insurers grant to Underwriting Manager and Underwriting Manager hereby accepts
the authority to act as Underwriting Manager for Insurers to underwrite
insurance and reinsurance coverages for the alternative risk and program market.
Insurers hereby appoint and delegate certain specific authority to Underwriting
Manager for the classes of business (“Authorized Lines”) described in the
attached Schedule of Binding Authority and Fees Schedule (the “Schedule,”
attached as Exhibit A), to the extent further defined and limited herein.

 

  2. Underwriting Manager’s Authority

Insurers grant only the following authority, and no other authority, and
responsibility to Underwriting Manager with respect to risks located in all
jurisdictions as Insurers may authorize:

 

  a) The Underwriting Manager may quote, bind, issue, and service insurance
policies, reinsurance contracts, and execute certificates and endorsements
related thereto, subject to all conditions herein, on behalf of Insurers using
approved rates and policy forms. Such approved rates and policy forms shall be
provided to Underwriting Manager as of the date of this Agreement and shall only
be altered by Insurers in good faith and in response to market or regulatory
conditions or for any product line in which the combined ratio is at or above
100%.

 

1



--------------------------------------------------------------------------------

  b) Underwriting Manager may receive and evaluate applications for insurance
from brokers or producers, for the policies and Authorized Lines described
herein, provided:

 

  (i) Prior to quoting, underwriting, binding or rating any risk, Underwriting
Manager shall ensure that such brokers or producers have all required licenses
in the appropriate state or states; and

 

  (ii) Any broker or producer compensation negotiated by Underwriting Manager
shall be the sole responsibility of Underwriting Manager. Notwithstanding
anything contained in this Agreement to the contrary, the Underwriting Manager
shall not be responsible for fraudulent, criminal or felonious acts by or on
behalf of any such broker or producer.

 

  c) To collect and receive premiums on policies Underwriting Manager places
with the Insurers and to retain fees out of such premiums, in accordance with
the Schedule or at rates mutually agreed upon in writing between Insurers and
Underwriting Manager.

 

  d) Underwriting Manager may effect cancellations and non-renewals in
accordance with the Insurers’ underwriting guidelines, which are incorporated
herein.

 

  e) When Insurers grant Underwriting Manager written policy issuance authority,
Underwriting Manager shall arrange for the timely and proper issuance and
delivery of new, renewal and modified policies, including certificates of
insurance, reinsurance contracts, endorsements and binders; to designate
authorized representatives of the Underwriting Manager to sign policies,
endorsements, certificates and binders, for insurance coverage issued pursuant
to this Agreement; and to grant Insurers access to and copies of all such
policies, endorsements, policy cancellations and terminations and other notices.

 

  f) The parties mutually agree that this Agreement shall be exclusive and shall
remain in effect until terminated as provided herein.

 

  3. Premium Collection and Accounting

For Insurers’ policies written by Underwriting Manager under this Agreement,
Underwriting Manager shall comply with the following:

 

  a)

A statement of account shall be prepared monthly by Underwriting Manager,
listing the written premiums, commission rate and net premiums for Insurers’
policies written by Underwriting Manager each month. The statement of account
shall be sent to Insurers on the fifteenth (15th) day of the month following the
month for which the statement is prepared. Underwriting Manager shall pay
Insurers the net premium due, plus applicable taxes and surcharges, no later
than forty-five (45) days after the end of each month for which the account is
written. Taxes and surcharges will be an estimated average as agreed in advance
with Insurers. In good faith, Underwriting Manager will collect all known taxes
and surcharges to the best of their ability. Any balance owed Underwriting
Manager may be paid in cash or credited to Underwriting Manager’s balances due
for other months.

 

2



--------------------------------------------------------------------------------

  b) Omitting any item(s) or premiums from a monthly statement shall not:

 

  (i) affect the responsibility of either party to account for and pay all
amounts due the other;

 

  (ii) prejudice the rights of either party to collect all such amounts due from
the other; or

 

  (iii) extend the time within which Underwriting Manager must make payment.

 

  c) All premiums collected by Underwriting Manager are Insurers’ property and
shall be held by Underwriting Manager in a fiduciary capacity as trustee for
Insurers until delivered to Insurers. Underwriting Manager has no interest in
these premiums and shall make no deductions from such premiums before paying the
premiums to Insurers, except for the fees payable hereunder which can be
deducted by Underwriting Manager upon prior written notice to Insurers.
Underwriting Manager shall make no other use of such premiums, which shall be
kept in a separate fiduciary account in a bank insured by the FDIC. The parties
agree that any interest earned on the premium trust account shall be the sole
property of Underwriting Manager, as long as Underwriting Manager is not
otherwise in default under this Agreement.

 

  d) Underwriting Manager may declare premiums as uncollectible if Underwriting
Manager provides Insurers with sufficient evidence that Underwriting Manager
made no fewer than three good faith attempts to collect the premium. After
completing at least three good faith attempts to collect the premium,
Underwriting Manager shall notify Insurers in writing that it considers the
premium to be uncollectible. Upon receipt of said written notice, Insurers may
choose to collect the premium directly. Underwriting Manager shall not be
entitled to any fee on premiums collected after providing said notice to
Insurers.

 

  e) To the extent permitted by law, each party shall have a right upon prior
written notice to set off any uncontested amount of funds in any account either
party may have with the other against any uncontested amount of funds such party
owes the other under this Agreement.

 

  f) If Underwriting Manager has a dispute over payment of premiums, the amount
in dispute and the reason for the dispute must be submitted to Insurers in
writing along with payment of all the premiums not in dispute in accordance with
this Agreement. No such payment shall be deemed to waive the Underwriting
Manager’s right to pursue such a dispute or otherwise limits the rights of
Underwriting Manager.

 

  g) If Underwriting Manager collects premiums, it is responsible for ensuring
that any and all surplus lines premium taxes, stamping office fees or other
amounts due on policies in accordance with applicable state laws and
regulations, are properly collected and remitted, and to make all filings or
reports or affidavits on policies in accordance with applicable state laws and
regulations, if acting as the surplus lines broker.

 

3



--------------------------------------------------------------------------------

  4. Fees to Underwriting Manager

Insurers shall pay Underwriting Manager as a fee, a percentage rate of the
collected Gross Written Premium on each contract or policy paid for under this
Agreement, at the rates and terms of fees set forth on the attached Exhibit A,
provided that Underwriting Manager has complied with all terms and conditions of
this Agreement. Underwriting Manager shall pay Insurers a return fee at the same
rate on any return premiums, including return premiums on cancellations.
Underwriting Manager is not entitled to any fees for premiums collected by
Insurers pursuant to Section 3(d) herein.

Charges or fees for services performed shall be reasonable and in conformity
with Statutory Accounting Principles consistently applied. The books, accounts
and records shall be maintained to clearly and accurately disclose the nature
and details of the transactions including such accounting information as is
necessary to support the reasonableness of the charges or fees to the respective
parties.

 

  5. Policy Cancellation/Non-Renewal Procedure

As provided below, as well as in Section 2(d) of this Agreement and subject to
applicable insurance laws and policy provisions, the parties agree:

 

  a) Each of the Insurers may, at its election, cancel or non-renew any policy
for any of the following reasons, as allowable by law:

  (i) Nonpayment of premium or violation of any policy terms or requirements;

 

  (ii) A loss or changes in reinsurance that is detrimental to the Insurer;

 

  (iii) The business does not meet Insurers’ current underwriting standards as
established in the underwriting guidelines provided to Underwriting Manager
(such guidelines shall be provided to Underwriting Manager as of the date of
this Agreement and shall only be altered by the Insurers in good faith and in
response to market or regulatory conditions or the profitability of the business
produced by the Underwriting Manager);

 

  (iv) Upon written request by Underwriting Manager;

 

  (v) Any other reason allowable by law.

 

  b) Underwriting Manager may issue flat cancellations in accordance with the
underwriting guidelines. In such an instance, Underwriting Manager shall remit
in accordance with this Agreement the greater of collected earned or collected
minimum premium on any cancelled policy.

 

  c) Nothing in this Agreement shall be construed as limiting or restricting the
right of the insurers to cancel or non-renew any binder, policy, contract or
other evidence of insurance issued under this Agreement in accordance with the
cancellation provisions of such binder, policy, contract, or other evidence of
insurance and applicable law.

 

4



--------------------------------------------------------------------------------

  6. Compliance

Underwriting Manager agrees to operate at all times in compliance with all
applicable laws and regulations. In addition, Underwriting Manager agrees to
comply with the Insurers’ underwriting guidelines for the Authorized Lines. The
Insurers may update or modify these guidelines at any time during the term of
this Agreement upon sixty (60) days advance written notice to Underwriting
Manager. Such guidelines shall be provided to Underwriting Manager as of the
date of this Agreement and shall only be altered by Insurers in good faith and
in response to market or regulatory conditions or the profitability of the
business produced by the Underwriting Manager. Underwriting Manager further
agrees not to use any of the Insurers’ policy forms, guidelines, trade secrets,
or any portion thereof, in connection with business produced by Underwriting
Manager for insurance carriers other than Insurers.

 

  7. Termination

 

  a) Effect. This Agreement will enter into force upon signature hereof by all
parties and shall be effective as of the date above written.

 

  b) Term. This Agreement shall be effective during the period between the date
above and December 31, 2014. Thereafter this Agreement shall automatically be
renewed for additional successive periods of one (1) year each, unless
terminated as of the end of the initial or any subsequent period by any party
upon three (3) months’ prior notice in writing.

 

  c) Early Termination. Any party may terminate this Agreement, effective
immediately, without liability for said termination, upon written notice to the
other party, if any of the following events occur: (i) the other files a
voluntary petition in bankruptcy; (ii) the other is adjudged bankrupt; (iii) a
court assumes jurisdiction of the assets of the other under a federal
reorganization act; (iv) a trustee or receiver is appointed by a court for all
or a substantial portion of the assets of the other; (v) the other becomes
insolvent or suspends its business; or (vi) the other makes an assignment of its
assets for the benefit of its creditors except as required in the ordinary
course of business.

 

  d) Termination Upon Notice and Cure. Any party may terminate this Agreement
for a material breach or default of the Agreement by the other, provided that
such termination may be made only following the expiration of a thirty (30) day
period during which the other party has failed to cure such breach after having
been given written notice of such breach; provided, however, that to the extent
that cure could not be reasonably obtained within such thirty (30) day period,
such cure period shall be extended for so long as cure is diligently pursued by
the defaulting party. Insurers shall have the option of suspending all
underwriting authority herein during the cure period.

 

  e) Termination by any of the Insurers under Section 7(b), (c) or (d) shall
relate only to the insurer giving notice and shall not terminate the Agreement
with respect to any of the other Insurers unless they also comply with the
requirements for termination as set forth in Section 7(b), (c) or (d).

 

5



--------------------------------------------------------------------------------

  8. Continuing Obligations After Termination of Agreement

If this Agreement is terminated, the following provisions will remain in effect
after the date of termination:

 

  a) Underwriting Manager will not solicit, accept, bind or write any new or
renewal Insurer policies unless specifically authorized in writing by Insurers.

 

  b) Underwriting Manager will continue to perform all of its prior duties
necessary for the proper servicing of policies bound or written under this
Agreement and any successor policies required to be issued by law until those
policies shall have expired or been terminated. Such services may include but
are not limited to canceling, non-renewing or issuing renewal policies or
amendatory endorsements, collecting and returning premiums.

 

  c) Underwriting Manager shall continue to hold and pay sums due Insurers in
the manner described in Section 3 herein. Insurers shall continue to pay any
fees otherwise payable to Underwriting Manager and the obligation to pay any
such fees shall survive termination.

If Underwriting Manager fails in any respect to fulfill these continuing
obligations, then any reasonable fees, costs and expenses incurred by Insurers
for the servicing of policies issued by Underwriting Manager or otherwise
incurred in fulfilling Underwriting Manager’s continuing obligations hereunder,
will be fully reimbursed to Insurers by Underwriting Manager and/or may be
offset against any funds owed Underwriting Manager by Insurers under this or any
other Agreement. Insurers shall only be entitled to reimbursement by
Underwriting Manager for actual costs incurred in an amount not to exceed any
commission override previously paid to or retained by Underwriting Manager.

 

  9. Ownership Of Policy Expirations

The parties agree that ownership and control of all expirations of all insurance
business placed by Underwriting Manager under this Agreement shall remain the
sole and absolute property of Underwriting Manager, as long as Underwriting
Manager is not otherwise in default under this Agreement.

 

  10. Indemnification

Subject to the limitations contained herein, the parties mutually agree to
defend and indemnify the other and its directors, officers, and employees
harmless against all liability including but not limited to damages, losses,
fines, penalties and reasonable costs and expenses of whatsoever kind including
but not limited to fees and disbursements of counsel, which the indemnified
party is or may be held liable to pay arising out of any act or omission of the
indemnifying party, its principals, officers, directors, employees or any other
person or entity under its control or resulting from any breach of the
indemnifying party’s obligations under this Agreement. This provision shall
survive the termination of this Agreement.

 

6



--------------------------------------------------------------------------------

  11. Licensing; Representations.

The parties shall obtain, at their own cost, and continue to maintain during the
term of this Agreement, proper and adequate licenses and authority to perform
under this Agreement and shall make available, upon request, copies of all
required licenses. In the event that the law of any state requires Underwriting
Manager to be licensed, Underwriting Manager shall at its own cost obtain and
maintain such a license during the term of this Agreement. In the event that any
license which is material to this Agreement, held by either party, expires or is
terminated for any reason, the other party shall be immediately notified in
writing.

 

  12. Claims

Underwriting Manager has no authority to administer, adjust or settle claims
under any Insurer policy or to litigate or arbitrate disputes, including
coverage disputes, or suits on the Insurers’ behalf, unless specifically
authorized in writing by the Insurer. Underwriting Manager shall immediately
report all claims to the Insurers in such form as the Insurers may reasonably
require, and shall cooperate with respect to such claims with the Insurer, any
third-party administrator designated by the Insurer, or any third-party
administrator retained by any insured for administration of claims within the
insured’s self-insured retention. As part of its obligation to cooperate,
Underwriting Manager shall advise any such third-party administrator on coverage
terms or conditions of any policy.

 

  13. Conditions and Representations

 

  a) Each party shall be responsible for its own expenses.

 

  b) This Agreement shall not inure to the benefit of any successor in interest
of Underwriting Manager, nor may any interest under this Agreement be assigned
by Underwriting Manager, without the prior written consent of Insurers.

 

  c) The parties shall not use the name or logo of the other in any advertising
or other promotional materials without advance written consent.

 

  d) Any unused policies, forms, applications, manuals, Insurer-owned equipment
of any kind, and other unused Insurer supplies or materials furnished to
Underwriting Manager shall remain Insurers’ property and shall be accounted for
and returned by Underwriting Manager to Insurers immediately upon request.

 

  e)

Underwriting Manager shall maintain complete and accurate accounts, books,
records and papers, reflecting all insurance transactions written pursuant to
this Agreement. Insurers have the right at any time to inspect, audit and copy
Underwriting Manager’s accounts, books, records and papers pertaining to
Underwriting Manager’s overall financial condition and business Underwriting
Manager has placed with the Insurers. Insurers may perform this audit and
inspection at any reasonable time, but all such activities shall be performed,
during normal business hours, at Insurers’ sole expense. Underwriting

 

7



--------------------------------------------------------------------------------

 

Manager’s records shall be maintained for a period of time in accordance with
applicable state record retention requirements. This provision will survive
termination of this Agreement.

 

  f) In the event Insurers terminate this Agreement, Insurers are entitled upon
request to copies of Underwriting Manager’s records for insurance policies
written through this Agreement.

 

  g) If any provision of this Agreement is determined to be invalid or in
conflict with applicable law, the validity of this Agreement shall not be
affected and the parties agree that all remaining provisions shall remain in
full force and effect.

 

  h) Neither party’s failure to enforce any of the provisions of this Agreement
or to insist on strict compliance by Underwriting Manager shall not operate as a
waiver of any party’s rights contained in this Agreement.

 

  i) The parties mutually agree that all underwriting procedures, materials, and
information provided by either party under this Agreement is confidential and
will not be disclosed to any third party by the recipient, except pursuant to a
valid subpoena or as authorized by recipient in writing.

 

  j) This Agreement is not an agreement of employment and does not create an
employment relationship between Insurers and Underwriting Manager, its
principals, or employees. Underwriting Manager’s status is that of an
independent contractor. Underwriting Manager and Insurers shall not jointly
employ any individual who is employed by the other.

 

  k) The parties shall comply with all laws and regulations with respect to
insurance business written under this Agreement.

 

  l) This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Missouri without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than the State of Missouri. In the event of any
dispute under this Agreement, the prevailing party shall be entitled to recover
its attorneys’ fees and court costs from the other party.

 

  m) Any notice required to be given under this Agreement shall be deemed
sufficiently given if delivered or mailed by registered or certified mail,
postage prepaid, addressed as follows, or such other address as the parties may
designate in writing. The parties shall promptly notify each other of any
changes in address:

 

To Underwriting Manager:

   To Insurers:

RED Partners, LLC

   Rockhill Insurance Company

40008 Worth

   700 W. 47th St., Ste. 350

Chapel Hill, NC 27517

   Kansas City, MO 64112

Attn: Scott Doyle

   Attn: Terry Younghanz

 

8



--------------------------------------------------------------------------------

  n) Underwriting Manager agrees that any policyholder, insured, claimant and
any other information subject to a federal, state or local law requiring
information to be confidential, including, but not limited to, non-public
personal information and medical information of an individual, is confidential.
Underwriting Manager agrees that such information shall not be disclosed to any
third party by you, your employees, agents, representatives, successors or
assigns, unless expressly authorized by Insurers or compelled by a governmental
entity or court of competent jurisdiction, in which case Underwriting Manager
shall promptly notify Insurers in writing. Underwriting Manager shall require
its employees and representatives to comply with the foregoing privacy
provisions.

 

  o) This Agreement has been negotiated by the parties, and the fact that the
initial and final drafts have been prepared by Insurers shall not be used in any
form in the construction or interpretation of this Agreement or any of its
provisions.

 

  p) Headings or titles to the several Paragraphs and subparts herein are for
identification purposes only and shall not be construed as forming a part
thereof.

 

  q) This Agreement supersedes any prior agreements between Insurers and
Underwriting Manager. This Agreement reflects the full and final Agreement
between the parties regarding the subject matter covered by this Agreement.

 

  r) The parties agree that the Insurers are intended beneficiaries of this
Agreement and may take all appropriate action to enforce its terms.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Insurers and Underwriting Manager have executed and made
this Agreement effective on the date set out above.

 

State Automobile Mutual Insurance Company

State Auto Property & Casualty Insurance Company

Meridian Security Insurance Company

Milbank Insurance Company

Farmers Casualty Insurance Company

By:  

    /s/ Robert P. Restrepo, Jr.

  Robert P. Restrepo, Jr., President

Rockhill Insurance Company

Plaza Insurance Company

American Compensation Insurance Company

Bloomington Compensation Insurance Company

By:  

    /s/ Terry L. Younghanz

  Terry L. Younghanz, President

Risk Evaluation and Design, LLC

By:  

    /s/ Scott Doyle

  Scott Doyle

 

10